                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 1 of 29 Page ID #:171




                                                                                                1 Carol Lynn Finklehoffe. CA Bar No. 220309

                                                                                                2
                                                                                                    LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                                    One Biscayne Tower, Suite 1776
                                                                                                3   Miami, FL 33131
                                                                                                4   Tel: 305-373-3016
                                                                                                    Fax: 305-373-6204
                                                                                                5   Email: cfinklehoffe@lipcon.com
                                                                                                6   Attorneys for Plaintiff

                                                                                                7
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                8                        CENTRAL DISTRICT OF CALIFORNIA

                                                                                                9 GREGORY EICHER,                                    CASE NO.: 2:20-CV-04958-ODW-PLA
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                                  Plaintiff,                         PLAINTIFF’S AMENDED
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11                                                    COMPLAINT AND DEMAND FOR
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    vs.                                              JURY TRIAL
                                                                                               12
                                                           MIAMI, FL 33131




                                                                                               13 PRINCESS CRUISE LINES, LTD., a
                                                                                                    corporation for profit,
                                                                                               14
                                                                                                                                                     Judge: Hon. Otis D. Wright
                                                                                               15                 Defendant.                         Magistrate: Hon. Paul L. Abrams
                                                                                                                                                     Filed: June 4, 2020
                                                                                               16

                                                                                               17

                                                                                               18               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL1
                                                                                               19          Plaintiff, GREGORY EICHER, brings this action against Defendant
                                                                                               20 PRINCESS CRUISE LINES, LTD., a for profit corporation, for personal injuries

                                                                                               21 sustained. Plaintiff GREGORY EICHER seeks damages and demands a jury trial on

                                                                                               22 all issues so triable against Defendant PRINCESS CRUISE LINES, LTD., and for

                                                                                               23 good cause alleges:

                                                                                               24                          THE PARTIES AND JURISDICTION
                                                                                               25          1.     Plaintiff, GREGORY EICHER, is sui juris, is a resident of Arizona and

                                                                                               26
                                                                                                  1
                                                                                                    The Amended Complaint is being filed in accordance with this Court’s Order of August 13, 2020
                                                                                               27 [D.E. 24].

                                                                                               28                                                1
                                                                                                    Amended Complaint                                            case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 2 of 29 Page ID #:172




                                                                                                    citizen of the United States.
                                                                                                1
                                                                                                           2.     At all times material, Defendant PRINCESS CRUISE LINES, LTD.,
                                                                                                2
                                                                                                    (“PRINCESS”) is incorporated in Bermuda, with its worldwide headquarters,
                                                                                                3
                                                                                                    principal address and principal place of business located in the County of Los
                                                                                                4
                                                                                                    Angeles, California.
                                                                                                5
                                                                                                           3.     The matter in controversy exceeds the required amount, exclusive of
                                                                                                6
                                                                                                    interest and costs.
                                                                                                7
                                                                                                           4.     This action is being pursued in this Court, as opposed to state court as
                                                                                                8
                                                                                                    otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because
                                                                                                9
                                                                                                    Defendant PRINCESS unilaterally inserts a forum selection clause into its cruise
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    tickets that requires its passengers to file cruise-related suits only in this federal
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    district and division, as opposed to any other place in the world.
                                                                                               12
                                                                                                           5.     Defendant PRINCESS, at all times material hereto, personally or through
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    an agent:
                                                                                               14
                                                                                                                  a.      Operated, conducted, engaged in or carried on a business venture
                                                                                               15
                                                                                                                          in this state and/or county or had an office or agency in this state
                                                                                               16
                                                                                                                          and/or county;
                                                                                               17
                                                                                                                  b.      Was engaged in substantial activity within this state;
                                                                                               18
                                                                                                                  c.      Operated vessels in the waters of this state;
                                                                                               19
                                                                                                                  d.      Purposefully availed themselves of the benefits of conducting
                                                                                               20
                                                                                                                          activities in California by purposefully directing their activities
                                                                                               21
                                                                                                                          toward the state, thereby obtaining the benefits and protections of
                                                                                               22
                                                                                                                          the state’s laws;
                                                                                               23
                                                                                                                  e.      The acts of the Defendant PRINCESS set out in this Complaint
                                                                                               24
                                                                                                                          occurred in whole or in part in this state and/or county;
                                                                                               25
                                                                                                                  f.      The cruise line ticket for the Plaintiff requires that suit be brought
                                                                                               26
                                                                                                                          in this Court against the named Defendant PRINCESS in this
                                                                                               27

                                                                                               28                                                 2
                                                                                                    Amended Complaint                                            case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 3 of 29 Page ID #:173




                                                                                                                        action.
                                                                                                1
                                                                                                           6.     At all times material, Defendant PRINCESS was and is a common
                                                                                                2
                                                                                                    carrier engaged in the business of marketing, selling and operating a cruise line out of
                                                                                                3
                                                                                                    various ports throughout the world including, Los Angeles, California, San,
                                                                                                4
                                                                                                    Francisco, California, and San Diego, California.
                                                                                                5
                                                                                                           7.     At all times material, Defendant PRINCESS derived substantial revenue
                                                                                                6
                                                                                                    from cruises originating and terminating in various ports throughout the world
                                                                                                7
                                                                                                    including, Los Angeles, California, San, Francisco, California, and San Diego,
                                                                                                8
                                                                                                    California.
                                                                                                9
                                                                                                           8.     At all times material, Defendant PRINCESS operated, managed,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    maintained, supervised, chartered, and/or controlled a large commercial vessel named
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                                                                    Grand Princess (“the subject vessel”).
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                           9.     At all times material, Defendant PRINCESS transported fare-paying
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    passengers, including the Plaintiff, on cruises aboard its vessel Grand Princess.
                                                                                               14
                                                                                                           10.    This action is an action under general maritime law and the laws of
                                                                                               15
                                                                                                    California, as applicable.
                                                                                               16
                                                                                                                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS
                                                                                               17
                                                                                                           11.    This lawsuit involves Defendant (a) knowing and intentional decision to
                                                                                               18
                                                                                                    proceed with a 16-day cruise on February 21, 2020, knowing at least one of its
                                                                                               19
                                                                                                    passengers from the prior voyage had symptoms of coronavirus; (b) knowing and
                                                                                               20
                                                                                                    intentional decision to conceal from passengers, including the Plaintiff, at any time
                                                                                               21
                                                                                                    prior to boarding and/or while they were already onboard that there were passengers
                                                                                               22
                                                                                                    on the prior voyage with symptoms of the coronavirus and/or other passengers with
                                                                                               23
                                                                                                    symptoms of the coronavirus on the subject voyage; and (c) knowing and intentional
                                                                                               24
                                                                                                    decision to wait one day to order passengers, including the Plaintiff, to isolate in their
                                                                                               25
                                                                                                    staterooms after being informed that the passenger who presented to the Grand
                                                                                               26
                                                                                                    Princess medical facility with symptoms of the coronavirus on February 20, 2020,
                                                                                               27

                                                                                               28                                               3
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 4 of 29 Page ID #:174




                                                                                                    tested positive for COVID-19.           In so doing, Defendant subjected over 2,000
                                                                                                1
                                                                                                    passengers, including the Plaintiff, to the highly contagious coronavirus, and exposing
                                                                                                2
                                                                                                    passengers to actual risk of immediate physical injury and death.
                                                                                                3
                                                                                                           12.    As a result of the Defendant’s negligence, Plaintiff GREGORY EICHER
                                                                                                4
                                                                                                    exhibited symptoms of COVID-19, including but not limited to fever, sore throat,
                                                                                                5
                                                                                                    coughing, fatigue and general body aches. Plaintiff GREGORY EICHER was at
                                                                                                6
                                                                                                    actual risk of immediate physical injury and death and feared for his own life.
                                                                                                7
                                                                                                        Factual Allegations Surrounding the Cruise Industry and the Coronavirus
                                                                                                8
                                                                                                           13.    In the recent months, there has been a worldwide outbreak of a new virus,
                                                                                                9
                                                                                                    the coronavirus, also known as COVID-19. The virus originated in China, and quickly
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    spread throughout Asia, Europe, and most recently, North America.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           14.    The dangerous conditions associated with COVID-19 include its
                                                                                               12
                                                                                                    manifestations – severe pneumonia, acute respiratory distress syndrome (ARDS),
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    septic shock and/or multi-organ failure2 – and/or its symptoms – fever, dry cough,
                                                                                               14
                                                                                                    and/or shortness of breath3 – as well as the high fatality rate associated with
                                                                                               15
                                                                                                    contracting the virus.4 The dangerous conditions associated with COVID-19 also
                                                                                               16
                                                                                                    include its extreme contagiousness. For example, a person with COVID-19 infects,
                                                                                               17

                                                                                               18
                                                                                               19   2
                                                                                                       See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order,
                                                                                                    https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                                                               20
                                                                                                    3
                                                                                                      See Mayo Clinic, Symptoms and Causes, https://www.mayoclinic.org/diseases-
                                                                                               21
                                                                                                  conditions/coronavirus/symptoms-causes/syc-20479963 (last accessed April 6, 2020); see also
                                                                                               22 Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected
                                                                                                  Coronavirus       Disease      2019,      (last     updated      February     18,      2020)
                                                                                               23 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                               24   4
                                                                                                     See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
                                                                                                  https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (identifying a 3.6% global
                                                                                               25
                                                                                                  fatality rate); Journal of the American Medical Association, Case-Fatality Rate and Characteristics
                                                                                                  of        Patients        Dying       in     relation       to     COVID-19          in      Italy,
                                                                                               26 https://jamanetwork.com/journals/jama/fullarticle/2763667 (identifying a 7.2% and 2.3% fatality
                                                                                                  rate in Italy and China, respectively).
                                                                                               27

                                                                                               28                                                  4
                                                                                                    Amended Complaint                                               case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 5 of 29 Page ID #:175




                                                                                                    on average, another 2.5 people, and COVID-19 is therefore more contagious than
                                                                                                1
                                                                                                    Ebola or Influenza.5
                                                                                                2
                                                                                                           15.    There have been over 22 million cases worldwide and over 787,000
                                                                                                3
                                                                                                    deaths as a result of the coronavirus.6 Those fatalities have largely been amongst the
                                                                                                4
                                                                                                    elderly population, and those with underling medical complications.
                                                                                                5
                                                                                                           16.    Outlined below is a timeline of events relevant to this Class Action
                                                                                                6
                                                                                                    lawsuit against Defendant. This timeline supports Defendant having actual knowledge
                                                                                                7
                                                                                                    of the dangerous conditions and/or explosive contagiousness associated with COVID-
                                                                                                8
                                                                                                    19 at the time the first Class Member contracted COVID-19:
                                                                                                9
                                                                                                           a.     December 31, 2019 – The local government in Wuhan, China, confirmed
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10                 with the World Health Organization (hereinafter “WHO”) that local
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11                 health authorities in Wuhan were treating an influx of dozens of patients
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  with what appeared to be novel cases of pneumonia with an unknown
                                                                                               12                 cause.
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                           b.     January 5-7, 2020 – China announced that the novel pneumonia cases in
                                                                                               14                 Wuhan were not caused by severe acute respiratory syndrome
                                                                                               15                 (hereinafter “SARS”) or middle-east respiratory syndrome (hereinafter
                                                                                                                  “MERS”) – but COVID-19 – which belongs to the highly-contagious
                                                                                               16
                                                                                                                  family of coronaviruses, including SARS and MERS.
                                                                                               17
                                                                                                           c.     January 11, 2020 – The Wuhan Municipal Health Commission
                                                                                               18                 announced the first death caused by COVID-19.
                                                                                               19
                                                                                                           d.     January 20, 2020 – A situation report published by the WHO confirmed
                                                                                               20                 COVID-19 cases outside of mainland China in Thailand, Japan and
                                                                                                                  South Korea, which the WHO believed to have been exported from
                                                                                               21
                                                                                                    5
                                                                                               22    Popular Science, COVID-19 Contagiousness, https://www.popsci.com/story/health/how-diseases-
                                                                                                    spread/.
                                                                                               23
                                                                                                    6
                                                                                                   See,
                                                                                               24 https://www.google.com/search?sxsrf=ALeKk00ZRI5UcrchTw66d_8KafFXjk4ygA%3A1598026
                                                                                                  390832&source=hp&ei=lvI_X-
                                                                                               25
                                                                                                  KCMMjt5gLDyKGYCw&q=total+cases+of+covid+19+worldwide&oq=Total+cases+of+&gs_lcp
                                                                                                  =CgZwc3ktYWIQARgIMgIIADIICAAQsQMQgwEyAggAMgIIADIICAAQsQMQgwEyAggA
                                                                                               26 MgUIABCxAzIICAAQsQMQgwEyCAgAELEDEIMBMgIIADoOCC4QsQMQxwEQowIQkwI6
                                                                                                  BQguELEDOggILhDHARCvAVDWCVi4JGDZQmgAcAB4AIAB2QKIAckJkgEIMTAuMC4xL
                                                                                               27 jGYAQCgAQGqAQdnd3Mtd2l6&sclient=psy-ab

                                                                                               28                                                5
                                                                                                    Amended Complaint                                            case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 6 of 29 Page ID #:176




                                                                                                                    Wuhan, China. The situation report also identified 282 positive COVID-
                                                                                                1                   19 diagnoses worldwide with 278 of those positive cases within China.
                                                                                                2
                                                                                                             e.     January 23, 2020 – Chinese authorities take the unprecedented measure
                                                                                                3                   of closing off Wuhan – a city of over 11,000,000 people – to stop the
                                                                                                4                   spread of COVID-19.
                                                                                                5            f.     January 24, 2020 – The United States Coast Guard issued a Maritime
                                                                                                                    Safety Information Bulletin (MSIB) on January 24, 2020, the entitled
                                                                                                6
                                                                                                                    Novel Coronavirus Precautions, directed to all vessel owner and
                                                                                                7                   operators7. The MSIB alerted shipowners and operators of the outbreak,
                                                                                                                    provided guidance and mandated that they report sick or deceased
                                                                                                8
                                                                                                                    crew/passengers to the Center for Disease Control (hereinafter the
                                                                                                9                   “CDC”).
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10            g.     January 24, 2020 – the Department of Transportation Maritime
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11                   Administration (hereinafter “MARAD”) issued a Maritime Security
                                                                                                                    Communication with Industry (hereinafter “MSCI”) advisory entitled
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12                   2020-002A-Global-Novel Coronavirus Outbreak.8
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                             h.     January 30, 2020 – WHO declared COVID-19 a “global health
                                                                                               14                   emergency” – recognizing that COVID-19 posed a risk beyond China.
                                                                                               15
                                                                                                                    The U.S. Department of State issued a Level 4 (highest level) travel
                                                                                                                    advisory as it related to U.S. citizens who planned to travel to China.9
                                                                                               16
                                                                                                             i.     January 31, 2020 – MARAD issued another MSCI advisory entitled
                                                                                               17                   2020-0004-Global-Novel Coronavirus Outbreak10 again alerting
                                                                                               18                   shipowners and operators, such as the Defendant PRINCESS, to
                                                                                                                    coronavirus outbreak and reporting requirements to the CDC. MARAD
                                                                                               19
                                                                                                                    issued a follow-up MSCI advisory on February 8, 2020 entitled 2020-
                                                                                               20                   0005-Global-Novel Coronavirus Outbreak.11
                                                                                               21
                                                                                                  7
                                                                                               22 See,https://www.maritimedelriv.com/storage/app/media/Agencies/USCG/USCG_MSIB/USHQ_
                                                                                                  MSIB_01_20_MTS_Precautions.pdf
                                                                                               23 8 See, https://www.maritime.dot.gov/content/2020-002a-global-novel-coronavirus-outbreak

                                                                                               24   9
                                                                                                   Ryan Goodman and Danielle Schulkin, Timeline of the Coronavirus Pandemic and U.S. Response,
                                                                                                  Just Security, April 13, 2020, https://www.justsecurity.org/69650/timeline-of-the-coronavirus-
                                                                                               25
                                                                                                  pandemic-and-u-s-response/.
                                                                                               26   10
                                                                                                         See, https://www.maritime.dot.gov/content/2020-004-global-novel-coronavirus-outbreak
                                                                                               27   11
                                                                                                         See, https://www.maritime.dot.gov/content/2020-005-global-novel-coronavirus-outbreak
                                                                                               28                                                   6
                                                                                                    Amended Complaint                                                case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 7 of 29 Page ID #:177




                                                                                                1
                                                                                                            j.    February 2, 2020 – China reports that the death toll from COVID-19 in
                                                                                                2
                                                                                                                  mainland China (361) exceeded the death toll in mainland China from
                                                                                                3                 the SARS outbreak in the early 2000s (349).
                                                                                                4           k.    February 5, 2020 – Chinese officials announced that nearly 500 people
                                                                                                5                 in mainland China have died as a result of COVID-19.
                                                                                                6           l.    February 5, 2020 (Diamond Princess) – Passengers aboard the Diamond
                                                                                                7                 Princess near Yokohama, Japan began a two-week quarantine after nine
                                                                                                                  (9) passengers and one (1) crewmember tested positive for COVID-19
                                                                                                8                 while aboard the vessel. See infra for further details.
                                                                                                9
                                                                                                            m.    On February 13, 2020 – The CDC published the Interim Guidance for
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10                 Ships on Managing Suspected Coronavirus Disease 2019, which
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                                                                                  provided guidance for ship operators, including cruise ship operators, to
                                                                                                                  help prevent, detect, and medically manage suspected COVID-19
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12                 infections. See infra for further details.
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                            17.   The CDC’s February 13, 2020, Interim Guidance for Ships on Managing
                                                                                               14
                                                                                                    Suspected Coronavirus Disease 2019, which provided guidance for ship operators,
                                                                                               15
                                                                                                    including cruise ship operators, to help prevent, detect, and medically manage
                                                                                               16
                                                                                                    suspected COVID-19 infections aboard ships, like the Grand Princess. See the
                                                                                               17
                                                                                                    Memorandums cited at footnote 1.
                                                                                               18
                                                                                                            18.   In view of the fact that Defendant PRINCESS has its principal place of
                                                                                               19
                                                                                                    business in the United States, and operate numerous cruise vessels which originate
                                                                                               20
                                                                                                    from and/or stop at ports within the U.S., as early as February 13, 2020, Defendant
                                                                                               21
                                                                                                    PRINCESS knew and/or should have been aware of this Memorandum, including, but
                                                                                               22
                                                                                                    not limited to, the dangerous conditions and/or explosive contagiousness associated
                                                                                               23
                                                                                                    with COVID-19, and it’s all but certain presence aboard the Grand Princess at that
                                                                                               24
                                                                                                    time.
                                                                                               25
                                                                                                            19.    This Memorandum provided cruise vessel operators, like Defendant
                                                                                               26 PRINCESS, with numerous helpful considerations to assist in detecting and

                                                                                               27 preventing the spread of COVID-19 amongst its crewmembers, passengers and its

                                                                                               28                                              7
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 8 of 29 Page ID #:178




                                                                                                    vessels at large, some of which include:
                                                                                                1
                                                                                                              • “Early detection, prevention, and control of Coronavirus Disease 2019
                                                                                                2               (COVID-19) on ships is important to protect the health of travelers on
                                                                                                3               ships and to avoid transmission of the virus by disembarking passengers
                                                                                                                and crew members who are suspected of having COVID-19”;
                                                                                                4

                                                                                                5             •    “Identifying and isolating passengers and crew with possible symptoms
                                                                                                                  of COVID-19 as soon as possible is needed to minimize transmission of
                                                                                                6
                                                                                                                  this virus”;
                                                                                                7
                                                                                                              • “To reduce spread of respiratory infections including COVID-19, CDC
                                                                                                8
                                                                                                                recommends that ships encourage crew members and passengers to
                                                                                                9
                                                                                                                        ▪ Postpone travel when sick
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11                       ▪ Watch their health
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                                        ▪ Self-isolate and inform the onboard medical center immediately if
                                                           MIAMI, FL 33131




                                                                                               13                         they develop a fever (100.4oF / 38oC or higher), begin to feel
                                                                                                                          feverish, or develop other signs or symptoms of sickness
                                                                                               14

                                                                                               15                       ▪ Use respiratory, cough, and hand hygiene
                                                                                               16
                                                                                                                              • Advise passengers and crew of the importance of covering
                                                                                               17                               coughs and sneezes with a tissue. Dispose used tissues
                                                                                               18                               immediately in a disposable container (e.g., plastic bag) or
                                                                                                                                a washable trash can.
                                                                                               19

                                                                                               20                             • Remind passengers and crew members to wash their hands
                                                                                                                                often with soap and water, especially after coughing or
                                                                                               21                               sneezing. If soap and water are not available, they can use
                                                                                               22                               a hand sanitizer containing 60%-95% alcohol)”
                                                                                               23             • “Deny boarding of a passenger or crew member who is suspected to
                                                                                               24               have COVID-19 infection based on signs and symptoms plus travel
                                                                                                                history in China or other known exposure at the time of embarkation”;
                                                                                               25
                                                                                                              • “Passengers and crewmembers who have had high-risk exposures to a
                                                                                               26
                                                                                                                person suspected of having COVID-19 should be quarantined in their
                                                                                               27               cabins. All potentially exposed passengers, cruise ship medical staff, and

                                                                                               28                                                8
                                                                                                    Amended Complaint                                          case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 9 of 29 Page ID #:179




                                                                                                                   crew members should self-monitor under supervision of ship medical
                                                                                                1                  staff or telemedicine providers until 14 days after the last possible
                                                                                                2                  exposure”;
                                                                                                3                • “Isolate passengers or crew onboard who are suspected of having
                                                                                                4                  COVID-19 infection in a single-occupancy cabin with the door closed
                                                                                                                   until symptoms are improved.”
                                                                                                5

                                                                                                6 See Centers for Disease Control and Prevention, Interim Guidance for Ships on

                                                                                                7 Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)

                                                                                                8 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                                9          20.     Defendant PRINCESS and the cruise industry got an early warning of
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 how easily the virus could spread on its massive ocean liners when the first cases
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 emerged on the Diamond Princess, also owned and operated by Defendant
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12 PRINCESS, in early February 2020 in Yokohama Harbor. The outbreak began with
                                                           MIAMI, FL 33131




                                                                                               13 ten cases, and rapidly multiplied to seven hundred cases, as a result of the flawed two

                                                                                               14 week quarantine on the ship.

                                                                                               15          21.     The Center for Disease Control (CDC) issued a statement on February
                                                                                               16 18, 2020 that “the rate of new reports of positives new on board [the Diamond

                                                                                               17 Princess], especially among those without symptoms, highlights the high burden of

                                                                                               18 infection on the ship and potential for ongoing risk.” Seven of the Diamond
                                                                                               19 Princess’ passengers died as a result of COVID-19.

                                                                                               20          22.     It would only stand to reason, that knowing of these prior traumatic
                                                                                               21 outbreaks on another of its vessels less than a month prior to the subject voyage on

                                                                                               22 the Grand Princess, that PRINCESS would have learned to take all necessary

                                                                                               23 precautions to keep its passengers, crew and the general public safe. This likely would

                                                                                               24 have meant that the voyage, in its entirety, would have been cancelled. Despite

                                                                                               25 knowing full well of the tremendous risk faced by all the passengers (and crew)

                                                                                               26 aboard, Defendant PRINCESS set sail. For this reason and those further stated herein,
                                                                                                    Plaintiff and others similarly situated have contracted the coronavirus and/or are now
                                                                                               27

                                                                                               28                                             9
                                                                                                    Amended Complaint                                        case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 10 of 29 Page ID #:180




                                                                                                    at an actual risk of immediate physical injury and death proximately caused by
                                                                                                1
                                                                                                    Defendant PRINCESS’s negligence.
                                                                                                2
                                                                                                                        Factual Allegations Surrounding the Coronavirus
                                                                                                3                           Outbreak on the Grand Princess Voyage
                                                                                                4
                                                                                                           23.    On February 11, 2020, passengers embarked on the Grand Princess in
                                                                                                5
                                                                                                    San Francisco, California, to Mexico, which for sixty-two passengers would be a 25-
                                                                                                6
                                                                                                    night cruise with the Grand Princess returning to San Francisco, California on
                                                                                                7
                                                                                                    February 21, 2020.
                                                                                                8
                                                                                                           24.    On or about February 19, 2020, PRINCESS became aware of at least one
                                                                                                9
                                                                                                    passenger showing symptoms of COVID-19 onboard the Grand Princess, but
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    PRINCESS did not take any extra precautions.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           25.    According to Grant Tarling, MD, MPH, the Chief Medical Officer of
                                                                                               12
                                                                                                    Carnival Corporation, PRINCESS’s parent company, PRINCESS believed the
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    infected passenger was already carrying the coronavirus when he boarded the Grand
                                                                                               14
                                                                                                    Princess on February 11, 2020.12 Yet, PRINCESS had no adequate passenger and/or
                                                                                               15
                                                                                                    crewmember medical screening methods at the time of boarding despite their
                                                                                               16
                                                                                                    knowledge regarding COVID-19.
                                                                                               17
                                                                                                           26.    On February 20, 2020, the infected passenger reported to the Grand
                                                                                               18
                                                                                                    Princess medical facility for medical treatment due to symptoms of the coronavirus
                                                                                               19
                                                                                                    according to Dr. Tarling. This passenger reported acute respiratory symptoms for
                                                                                               20
                                                                                                    about six to seven days before seeking treatment. Accordingly, this information would
                                                                                               21
                                                                                                    constitute a “hazardous condition” pursuant to 33 CFR § 160.216, and would have
                                                                                               22
                                                                                                    required PRINCESS to report this information pursuant to 42 CFR 71.1.
                                                                                               23

                                                                                               24

                                                                                               25
                                                                                                  12
                                                                                                     Thomas Fuller, John Eligon, and Jenny Gross, The New York Times, Cruise Ship, Floating
                                                                                               26 Symbol of America’s Fear of Coronavirus, Docks in Oakland, March 9, 2020,
                                                                                                  https://www.nytimes.com/2020/03/09/us/coronaviruscruise-ship-oakland-grand-princess.html (last
                                                                                               27 visited April 9, 2020).

                                                                                               28                                               10
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 11 of 29 Page ID #:181




                                                                                                           27.    On February 21, 2020, in the morning, the Grand Princess arrived back
                                                                                                1
                                                                                                    in San Francisco, California from its previous voyage. Within just a few hours,
                                                                                                2
                                                                                                    PRINCESS allowed new passengers, including the Plaintiff, to board the ship without
                                                                                                3
                                                                                                    adequately sanitizing the Grand Princess, including, but not limited to, incorporating
                                                                                                4
                                                                                                    UV lights into the filtration systems and/or antimicrobial sanitizing equipment. In
                                                                                                5
                                                                                                    addition, PRINCESS did not have a third-party indoor environmental professional
                                                                                                6
                                                                                                    verify that common use areas and surfaces of the vessel were reasonably safe for
                                                                                                7
                                                                                                    passengers and/or crewmembers.
                                                                                                8
                                                                                                           28.    Before boarding the Grand Princess on February 21, 2020, passengers,
                                                                                                9
                                                                                                    including the Plaintiff, contacted PRINCESS over their concerns of the vessel’s safety
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    surrounding the coronavirus. PRINCESS assured passengers its vessel was not
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    affected by the coronavirus, was safe, and that there was no need for concern. In
                                                                                               12
                                                                                                    addition, PRINCESS instructed passengers that they would not be reimbursed if they
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    cancelled their February 21, 2020 voyage on the Grand Princess.
                                                                                               14
                                                                                                           29.    Relying on PRINCESS’ assurances, passengers, including the Plaintiff,
                                                                                               15
                                                                                                    embarked on the Grand Princess on February 21, 2020 for a Hawaii cruise.
                                                                                               16
                                                                                                           30.    Defendant did not inform passengers, including the Plaintiff, that were
                                                                                               17
                                                                                                    scheduled to board the Grand Princess on February 21, 2020, that passengers from
                                                                                               18
                                                                                                    the prior voyage had symptoms of COVID-19 and/or inform passengers that other
                                                                                               19
                                                                                                    passengers aboard the Grand Princess had been exposed to and might be carrying
                                                                                               20
                                                                                                    COVID-19 and/or that passengers were at a significantly increased risk of exposure
                                                                                               21
                                                                                                    to COVID-19. If passengers, including the Plaintiff, were made aware of this
                                                                                               22
                                                                                                    significantly increased risk of exposure prior to boarding the ship in San Francisco,
                                                                                               23
                                                                                                    California, Plaintiff would have never boarded the Grand Princess, and/or never
                                                                                               24
                                                                                                    contracted COVID-19.
                                                                                               25
                                                                                                           31.    Before boarding the Grand Princess, PRINCESS failed to deny boarding
                                                                                               26
                                                                                                    to passengers and/or crewmembers who showed symptoms of the coronavirus and/or
                                                                                               27

                                                                                               28                                             11
                                                                                                    Amended Complaint                                        case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 12 of 29 Page ID #:182




                                                                                                    travel history in China or other known exposure at the time of embarkation, including
                                                                                                1
                                                                                                    but not limited to, Japan, Italy, and South Korea. PRINCESS’s actions and/or
                                                                                                2
                                                                                                    omissions were a direct violation of the CDC’s Interim Guidance for Ships on
                                                                                                3
                                                                                                    Managing Suspected Coronavirus Disease 2019.
                                                                                                4
                                                                                                           32.    During the boarding process on February 21, 2020, passengers were
                                                                                                5
                                                                                                    simply asked to fill out a piece of paper confirming they were not sick. Not one
                                                                                                6
                                                                                                    passenger was questioned, nor medically examined, including, but not limited to,
                                                                                                7
                                                                                                    temperature taken, before PRINCESS allowed passengers, including the Plaintiff,
                                                                                                8
                                                                                                    onboard the Grand Princess. As a result, PRINCESS exposed passengers, including
                                                                                                9
                                                                                                    the Plaintiff, to COVID-19 and/or to an actual risk of immediate physical injury
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    and/or death.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           33.    To make matters even worse, there were sixty-two passengers onboard
                                                                                               12
                                                                                                    the February 21, 2020 voyage on the Grand Princess, who were also on the prior
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    voyage, that were exposed to the passengers on the prior voyage that tested positive
                                                                                               14
                                                                                                    for COVID-19. Of the sixty-two passengers, at least two of the passengers were
                                                                                               15
                                                                                                    showing symptoms of COVID-19 that PRINCESS was aware of.
                                                                                               16
                                                                                                           34.    During the voyage, as should have been anticipated, a coronavirus
                                                                                               17
                                                                                                    outbreak occurred on the Grand Princess. The outbreak was considered so severe that
                                                                                               18
                                                                                                    the Grand Princess was denied entry to ports-of-call due to how contagious, novel,
                                                                                               19
                                                                                                    and deadly the coronavirus is.
                                                                                               20
                                                                                                           35.    On February 25, 2020, PRINCESS sent emails to passengers who
                                                                                               21
                                                                                                    disembarked on the prior voyage on February 21, 2020, all while Plaintiff and others
                                                                                               22
                                                                                                    similarly situated were onboard the Grand Princess, that these prior passengers may
                                                                                               23
                                                                                                    have been exposed to COVID-19 while on their Grand Princess cruise. However,
                                                                                               24
                                                                                                    PRINCESS did not inform all passengers, including the Plaintiff, onboard the Grand
                                                                                               25
                                                                                                    Princess at the same time their potential exposure to COVID-19.
                                                                                               26

                                                                                               27

                                                                                               28                                            12
                                                                                                    Amended Complaint                                       case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 13 of 29 Page ID #:183




                                                                                                           36.        On February 26, 2020, the Grand Princess docked in Nawiliwili,
                                                                                                1
                                                                                                    Hawaii, and sailed to other Hawaiian Islands until departing the Hawaiian Islands for
                                                                                                2
                                                                                                    Ensenada, Mexico on February 29, 2020.
                                                                                                3
                                                                                                           37.        On March 3, 2020, the passenger on the prior voyage who visited the
                                                                                                4
                                                                                                    Grand Princess medical facility with symptoms of the coronavirus on February 20,
                                                                                                5
                                                                                                    2020, tested positive for COVID-19. This was confirmed and published by Place
                                                                                                6
                                                                                                    County Public Health on March 3, 2020. See CBS Sacramento, Placer County
                                                                                                7
                                                                                                    Confirms Second Coronavirus Case, Declares Local Health Emergency, CBS Local,
                                                                                                8
                                                                                                    March        3,     2020,    https://sacramento.cbslocal.com/2020/03/03/placer-county-
                                                                                                9
                                                                                                    coronavirus-health-emergency/ (last visited April 13, 2020).
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           38.        However, PRINCESS waited until March 4, 2020, to inform passengers,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    including the Plaintiff, their potential exposure to COVID-19 due to the prior
                                                                                               12
                                                                                                    passenger testing positive for COVID-19. Only the sixty-two passengers on the prior
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    voyage on the Grand Princess were advised to quarantine in their cabin on March 4,
                                                                                               14
                                                                                                    2020. In addition, PRINCESS informed passengers, including the Plaintiff, that the
                                                                                               15
                                                                                                    Grand Princess would no longer be sailing to the scheduled port-of-call of Ensenada,
                                                                                               16
                                                                                                    Mexico, and instead would return to San Francisco, California. Dr. Tarling issued the
                                                                                               17
                                                                                                    following letter to passengers:
                                                                                               18
                                                                                               19
                                                                                                    ///
                                                                                               20
                                                                                                    ///
                                                                                               21
                                                                                                    ///
                                                                                               22
                                                                                                    ///
                                                                                               23
                                                                                                    ///
                                                                                               24
                                                                                                    ///
                                                                                               25
                                                                                                    ///
                                                                                               26
                                                                                                    ///
                                                                                               27

                                                                                               28                                               13
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 14 of 29 Page ID #:184




                                                                                                1

                                                                                                2

                                                                                                3

                                                                                                4

                                                                                                5

                                                                                                6

                                                                                                7

                                                                                                8

                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14

                                                                                               15

                                                                                               16          39.    On March 4, 2020, around 4:00 PM, California Governor Gavin
                                                                                               17 Newsom declared a state of emergency due to the COVID-19 outbreak on the Grand

                                                                                               18 Princess and due to the passengers on the prior voyage succumbing to the virus. In
                                                                                               19 addition, Governor Newsom ordered that the Grand Princess would not be able to

                                                                                               20 dock in San Francisco, and instead would be forced to stay off the coast of San

                                                                                               21 Francisco, California.

                                                                                               22          40.    Later that afternoon on March 4, 2020, PRINCESS cancelled only a few
                                                                                               23 large public congregations, such as, the events in the theater, but were allowed

                                                                                               24 unfettered access to the pools, gym, and buffets, which further put passengers,

                                                                                               25 including the Plaintiff, at an actual risk of exposure to coronavirus. Additionally,

                                                                                               26 PRINCESS proceeded with the Formal Night where passengers are encouraged to

                                                                                               27 socialize and gather. PRINCESS actions and/or omissions were in direct violation of

                                                                                               28                                           14
                                                                                                    Amended Complaint                                      case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 15 of 29 Page ID #:185




                                                                                                    CDC guidelines for Ships on Managing Suspected Coronavirus Disease 2019, revised
                                                                                                1
                                                                                                    on February 18, 2020.
                                                                                                2
                                                                                                           41.    In regards to managing passengers and crew after exposure, the CDC
                                                                                                3
                                                                                                    guidelines for Ships on Managing Suspected Coronavirus Disease 2019 states:
                                                                                                4
                                                                                                           “Passengers and crewmembers who have had high-risk exposures to a
                                                                                                5
                                                                                                           person suspected of having COVID-19 should be quarantined in their
                                                                                                6          cabins. All potentially exposed passengers, cruise ship medical staff, and
                                                                                                7          crew members should self-monitor under supervision of ship medical
                                                                                                           staff or telemedicine providers until 14 days after the last possible
                                                                                                8
                                                                                                           exposure.”13
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10          42.    Finally, on or about March 5, 2020, around 1:00 PM, the captain of the
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 Grand Princess requested all passengers to remain isolated in their staterooms.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12 PRINCESS decision came at least one day after PRINCESS was aware that the
                                                           MIAMI, FL 33131




                                                                                               13 passenger on the prior voyage tested positive for COVID-19. PRINCESS’ notice to

                                                                                               14 passengers advising to quarantine in their staterooms is shown below:

                                                                                               15

                                                                                               16

                                                                                               17

                                                                                               18
                                                                                               19

                                                                                               20

                                                                                               21

                                                                                               22

                                                                                               23

                                                                                               24

                                                                                               25

                                                                                               26   13
                                                                                                     See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing
                                                                                                  Suspected    Coronavirus     Disease    2019,   (last    updated    February   18,  2020)
                                                                                               27 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                               28                                             15
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 16 of 29 Page ID #:186




                                                                                                           43.    After PRINCESS advised passengers to quarantine in their staterooms
                                                                                                1
                                                                                                    on or about March 5, 2020, crewmembers delivered food and beverages to passengers
                                                                                                2
                                                                                                    in their staterooms, but failed to wear any protective gear, including, but not limited
                                                                                                3
                                                                                                    to, masks and gloves, when interacting with passengers. As a result, PRINCESS
                                                                                                4
                                                                                                    exposed passengers, including the Plaintiff, to COVID-19 and/or to an actual risk of
                                                                                                5
                                                                                                    immediate physical injury and/or death.
                                                                                                6
                                                                                                           44.    On March 9, 2020, the Grand Princess was allowed entry in San
                                                                                                7
                                                                                                    Francisco, California, to allow for the disembarkation process of passengers. When
                                                                                                8
                                                                                                    passengers were instructed to leave their staterooms to meet at disembarkation areas
                                                                                                9
                                                                                                    aboard the vessel for further directions, PRINCESS did not direct passengers,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    including the Plaintiff, to distance themselves from other passengers, which further
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    put passengers at an actual, heightened risk of exposure to the coronavirus.
                                                                                               12
                                                                                                           45.    As a result of PRINCESS’s grossly negligent approach to the safety of
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    the passengers on board the Grand Princess, its passengers, including the Plaintiff,
                                                                                               14
                                                                                                    and crew aboard the Grand Princess were at an actual risk of immediate physical
                                                                                               15
                                                                                                    injury and death.
                                                                                               16
                                                                                                           46.    Consequently, the Plaintiff, as well as thousands of passengers on the
                                                                                               17
                                                                                                    Grand Princess were subjected to the risk of contracting the highly contagious
                                                                                               18
                                                                                                    coronavirus as a result of PRINCESS’s failure to warn passengers at any time prior
                                                                                               19
                                                                                                    to boarding and/or while they were already onboard that there were other passengers
                                                                                               20
                                                                                                    with symptoms of the coronavirus, and PRINCESS’s grossly negligent approach to
                                                                                               21
                                                                                                    the safety of the passengers.
                                                                                               22
                                                                                                           47.    As a result of PRINCESS’s actions and/or omissions, Plaintiff
                                                                                               23
                                                                                                    experienced symptoms of COVID-19, was exposed to an actual risk of physical injury
                                                                                               24
                                                                                                    and forced to quarantine for over two weeks, and feared for his life– all of which could
                                                                                               25
                                                                                                    have been easily avoided if simply given the choice to stay at home and reschedule
                                                                                               26
                                                                                                    the cruise and/or cancelled the subject cruise and/or implemented reasonable policies
                                                                                               27

                                                                                               28                                             16
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 17 of 29 Page ID #:187




                                                                                                    and procedures to prevent the spread of the highly contagious coronavirus.
                                                                                                1
                                                                                                           48.    PRINCESS’s negligent misconduct was predicated on a profit motive
                                                                                                2
                                                                                                    because, simply put, cruise lines like PRINCESS make no money when passengers
                                                                                                3
                                                                                                    don’t sail.     PRINCESS’s knowing, intentional and reckless conduct subjects
                                                                                                4
                                                                                                    PRINCESS to the imposition of punitive damages. This voyage set sail knowing it
                                                                                                5
                                                                                                    was a virtual certainty that there would be an outbreak, similar, if not identical, to
                                                                                                6
                                                                                                    those which PRINCESS’ other vessel (Diamond Princess) had already very publicly
                                                                                                7
                                                                                                    faced. This callous disregard for the safety and well-being of its passengers, including
                                                                                                8
                                                                                                    the Plaintiff, must be answered for.
                                                                                                9
                                                                                                           49.    Each and all of the foregoing conditions, including but not limited to, the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    actual risk of exposure to the coronavirus, were known to PRINCESS prior to the time
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    the Grand Princess set for sail on its voyage on February 21, 2020, with Plaintiff
                                                                                               12
                                                                                                    GREGORY EICHER. PRINCESS subjected over 2,000 passengers, including the
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    Plaintiff, to the highly contagious coronavirus, and exposed passengers to actual risk
                                                                                               14
                                                                                                    of immediate physical injury and death due to its (a) knowing and intentional decision
                                                                                               15
                                                                                                    to proceed with a 16-day cruise on February 21, 2020, knowing at least one of its
                                                                                               16
                                                                                                    passengers from the prior voyage had symptoms of coronavirus; (b) knowing and
                                                                                               17
                                                                                                    intentional decision to conceal from passengers, including the Plaintiff, at any time
                                                                                               18
                                                                                                    prior to boarding and/or while they were already onboard that there were passengers
                                                                                               19
                                                                                                    on the prior voyage with symptoms of the coronavirus and/or other passengers with
                                                                                               20
                                                                                                    symptoms of the coronavirus on the subject voyage; and (c) knowing and intentional
                                                                                               21
                                                                                                    decision to wait one day to order passengers, including the Plaintiff, to isolate in their
                                                                                               22
                                                                                                    staterooms after being informed that the passenger who presented to the Grand
                                                                                               23
                                                                                                    Princess medical facility with symptoms of the coronavirus on February 20, 2020,
                                                                                               24
                                                                                                    tested positive for COVID-19.
                                                                                               25
                                                                                                    ///
                                                                                               26
                                                                                                    ///
                                                                                               27

                                                                                               28                                              17
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 18 of 29 Page ID #:188




                                                                                                                                          COUNT I
                                                                                                1
                                                                                                                           NEGLIGENCE AGAINST DEFENDANT
                                                                                                2
                                                                                                           Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                                3
                                                                                                    paragraphs 1 through 49, and alleges as follows:
                                                                                                4
                                                                                                           50.    It was the duty of Defendant to provide with reasonable care under the
                                                                                                5
                                                                                                    circumstances.
                                                                                                6
                                                                                                           51.    Defendant and/or its agents, servants, and/or employees breached its
                                                                                                7
                                                                                                    duty to provide Plaintiffs with reasonable care under the circumstances.
                                                                                                8
                                                                                                           52.    Plaintiff was injured due to the fault and/or negligence of Defendant,
                                                                                                9
                                                                                                    and/or its agents, servants, and/or employees as follows:
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           a.     Failure to use reasonable care to provide and maintain a safe voyage for
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  passengers, including the Plaintiff, fit with proper and adequate safety,
                                                                                               12
                                                                                                                  protection, cleaning products and equipment, especially during a known
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  and escalating, global pandemic of the coronavirus, and when a prior
                                                                                               14
                                                                                                                  passenger showed symptoms of the coronavirus, and care; and/or
                                                                                               15
                                                                                                           b.     Failure to adequately warn passengers, including the Plaintiff, before
                                                                                               16
                                                                                                                  boarding the vessel that a passenger on a prior cruise showed symptoms
                                                                                               17
                                                                                                                  of the coronavirus; and/or
                                                                                               18
                                                                                                           c.     Failure to warn passengers, including the Plaintiff, of the dangers and
                                                                                               19
                                                                                                                  risks of the coronavirus and/or infectious disease, including, but not
                                                                                               20
                                                                                                                  limited to, failing to inform the passengers of the extent of the prior
                                                                                               21
                                                                                                                  outbreaks and/or risks and/or symptoms; and/or
                                                                                               22
                                                                                                           d.     Failure to adequately warn passengers, including the Plaintiff, before
                                                                                               23
                                                                                                                  boarding the vessel that the vessel’s medical facility, including the
                                                                                               24
                                                                                                                  medical personnel, equipment, and supplies, would not be able to
                                                                                               25
                                                                                                                  adequately handle a coronavirus outbreak onboard the Grand Princess;
                                                                                               26
                                                                                                                  and/or
                                                                                               27

                                                                                               28                                              18
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 19 of 29 Page ID #:189




                                                                                                           e.     Failure to adequately warn passengers, including the Plaintiff, on the
                                                                                                1
                                                                                                                  subject voyage aboard the Grand Princess that a passenger on a prior
                                                                                                2
                                                                                                                  voyage who showed symptoms of the coronavirus tested positive for the
                                                                                                3
                                                                                                                  coronavirus before boarding the vessel; and/or
                                                                                                4
                                                                                                           f.     Failure to adequately examine a passenger’s and/or crewmember’s
                                                                                                5
                                                                                                                  health condition before allowing them to board the vessel; and/or
                                                                                                6
                                                                                                           g.     Failure to have adequate medical personnel during the boarding process
                                                                                                7
                                                                                                                  to determine whether to allow boarding to passengers and/or
                                                                                                8
                                                                                                                  crewmembers; and/or
                                                                                                9
                                                                                                           h.     Failure to have adequate medical personnel to determine whether to
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                                  allow boarding to passengers and/or crewmembers in accordance with
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  CDC guidelines; and/or
                                                                                               12
                                                                                                           i.     Failure to adequately sanitize and/or disinfect the vessel’s common areas
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  and passenger’s cabin; and/or
                                                                                               14
                                                                                                           j.     Failure to adequately sanitize and/or disinfect plates, cups, food trays,
                                                                                               15
                                                                                                                  utensils, ice machines and drinking fountains; and/or
                                                                                               16
                                                                                                           k.     Failure to adequately quarantine passengers infected with the
                                                                                               17
                                                                                                                  coronavirus, and/or, infectious disease, and/or virus and/or exhibiting
                                                                                               18
                                                                                                                  symptoms of a virus and/or an infectious disease; and/or
                                                                                               19
                                                                                                           l.     Failure to adequately quarantine passengers, including the Plaintiff,
                                                                                               20
                                                                                                                  and/or crewmembers infected with the coronavirus, and/or, infectious
                                                                                               21
                                                                                                                  disease, and/or virus and/or exhibiting symptoms of a virus and/or an
                                                                                               22
                                                                                                                  infectious disease; and/or
                                                                                               23
                                                                                                           m.     Failure to provide prompt, proper, and adequate medical treatment to
                                                                                               24
                                                                                                                  passengers infected with the coronavirus, and/or, infectious disease,
                                                                                               25
                                                                                                                  and/or virus and/or exhibiting symptoms of a virus and/or an infectious
                                                                                               26
                                                                                                                  disease; and/or
                                                                                               27

                                                                                               28                                              19
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 20 of 29 Page ID #:190




                                                                                                           n.     Failure to serve uncontaminated food; and/or
                                                                                                1
                                                                                                           o.     Failing to practice safe and sanitary food practices; and/or
                                                                                                2
                                                                                                           p.     Failure to adequately and properly eradicate the coronavirus or some
                                                                                                3
                                                                                                                  other virus causing illness to passengers on the Grand Princess; and/or
                                                                                                4
                                                                                                           q.     Failure to take adequate steps to prevent an outbreak of the coronavirus
                                                                                                5
                                                                                                                  and/or virus and/or infectious disease when it knew or should have
                                                                                                6
                                                                                                                  known that such outbreaks had occurred on prior cruise voyages; and/or
                                                                                                7
                                                                                                           r.     Failure to take adequate medical precautions when a passenger is
                                                                                                8
                                                                                                                  exhibiting symptoms of the coronavirus and/or virus and/or infectious
                                                                                                9
                                                                                                                  disease so that it can be timely diagnosed; and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           s.     Failure to perform testing on ill passengers to confirm the type and nature
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  of the virus; and/or
                                                                                               12
                                                                                                           t.     Failure to have adequate policies and procedures in place to manage and
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  contain the outbreak and spread of the coronavirus and/or virus and/or
                                                                                               14
                                                                                                                  infectious disease; and/or
                                                                                               15
                                                                                                           u.     Failure to provide a sanitary vessel to prevent outbreaks of the
                                                                                               16
                                                                                                                  coronavirus and/or virus and/or infectious diseases, including, but not
                                                                                               17
                                                                                                                  limited to, inadequate and/or ineffective cleaning/sanitary procedures
                                                                                               18
                                                                                                                  and/or lack of equipment and supplies; and/or
                                                                                               19
                                                                                                           v.     Failure to take adequate steps to contain the spread of the coronavirus
                                                                                               20
                                                                                                                  and/or virus and/or infectious diseases, which it knew or should have
                                                                                               21
                                                                                                                  known could cause other dangerous medical conditions; and/or
                                                                                               22
                                                                                                           w.     Knowingly refusing to cancel and/or offer refunds to passengers,
                                                                                               23
                                                                                                                  including the Plaintiff, as a result of a passenger on a prior cruise
                                                                                               24
                                                                                                                  showing symptoms of coronavirus; and/or
                                                                                               25
                                                                                                           x.     Failing to have proper policies and procedures in place to determine
                                                                                               26
                                                                                                                  whether to offer refunds as a result of the risk of exposing passengers,
                                                                                               27

                                                                                               28                                              20
                                                                                                    Amended Complaint                                          case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 21 of 29 Page ID #:191




                                                                                                                  including the Plaintiff, and crew to the highly contagious coronavirus
                                                                                                1
                                                                                                                  due to a passenger on a prior cruise showing symptoms of coronavirus;
                                                                                                2
                                                                                                                  and/or
                                                                                                3
                                                                                                           y.     Failing to cancel the voyage and/or offer refunds despite knowing a
                                                                                                4
                                                                                                                  passenger on a prior voyage showed symptoms of the coronavirus and
                                                                                                5
                                                                                                                  despite knowing that multiple prior similarly situated voyages ended in
                                                                                                6
                                                                                                                  widely publicized catastrophe; and/or
                                                                                                7
                                                                                                           z.     Failure to reasonably offer refunds to passengers, including the Plaintiff,
                                                                                                8
                                                                                                                  not wishing to travel on a vessel that had a passenger from a previous
                                                                                                9
                                                                                                                  voyage showing symptoms of the coronavirus; and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           aa.    Exposing passengers, including the Plaintiff, to unsanitary conditions
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  that they were unprepared for without proper warning from Defendant;
                                                                                               12
                                                                                                                  and/or
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                           bb.    Failure to provide adequate training, instruction, and supervision to the
                                                                                               14
                                                                                                                  Defendant employees; and/or
                                                                                               15
                                                                                                           cc.    Failure to promulgate and/or enforce adequate policies and procedures
                                                                                               16
                                                                                                                  to ensure that safety would not be compromised for cost and/or profits;
                                                                                               17
                                                                                                                  and/or
                                                                                               18
                                                                                                           dd.    Failure to promulgate policies and/or procedures aimed at ensuring an
                                                                                               19
                                                                                                                  adequate emergency plan to protect the health and welfare of passengers,
                                                                                               20
                                                                                                                  including the Plaintiff, during an outbreak of a virus and/or infectious
                                                                                               21
                                                                                                                  disease, including , but not limited to, the coronavirus; and/or
                                                                                               22
                                                                                                           ee.    Failure to determine and/or appreciate the hazards associated with
                                                                                               23
                                                                                                                  allowing passengers, including the Plaintiff, to congregate within close
                                                                                               24
                                                                                                                  distances, including within six feet, in common areas of the vessel;
                                                                                               25
                                                                                                                  and/or
                                                                                               26

                                                                                               27

                                                                                               28                                              21
                                                                                                    Amended Complaint                                          case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 22 of 29 Page ID #:192




                                                                                                           ff.    Knowing, as a result of previous similar incidents and/or passengers
                                                                                                1
                                                                                                                  showing symptoms of the coronavirus, of the likelihood of a threat to
                                                                                                2
                                                                                                                  passenger safety resulting from all of the above, yet failing to take
                                                                                                3
                                                                                                                  corrective action and/or implement policies and procedures aimed at
                                                                                                4
                                                                                                                  preventing and/or mitigating the harmful effects of the of the subject
                                                                                                5
                                                                                                                  incident; and /or
                                                                                                6
                                                                                                           gg.    Failure to amend its cancellation policy to allow the passengers,
                                                                                                7
                                                                                                                  including the Plaintiff, to cancel their cruise without financial penalty in
                                                                                                8
                                                                                                                  light of a passenger from a previous voyage showing symptoms of the
                                                                                                9
                                                                                                                  coronavirus and/or the significant actual risk due to the coronavirus
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                                  global pandemic;
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           hh.    Other acts or omissions constituting a breach of the duty to use
                                                                                               12
                                                                                                                  reasonable care under the circumstances which are revealed through
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  discovery.
                                                                                               14
                                                                                                           53.    The above acts and/or omissions caused and/or contributed to Plaintiff
                                                                                               15
                                                                                                    exhibiting symptoms of coronavirus and/or other virus and/or medical complications
                                                                                               16
                                                                                                    arising from it because the Plaintiff would not have boarded the vessel knowing that
                                                                                               17
                                                                                                    a passenger on the prior voyage showed symptoms of the coronavirus and presented
                                                                                               18
                                                                                                    to the Grand Princess medical facility for such, had Defendant and/or its agents,
                                                                                               19
                                                                                                    servants and/or employees adequately warned and/or communicated the foregoing to
                                                                                               20
                                                                                                    Plaintiff.
                                                                                               21
                                                                                                           54.    The above acts and/or omissions caused and/or contributed to the
                                                                                               22
                                                                                                    Plaintiff exhibiting symptoms of the coronavirus and/or other virus and/or medical
                                                                                               23
                                                                                                    complications arising from it because the coronavirus and/or other virus outbreak
                                                                                               24
                                                                                                    would not have occurred but for Defendant’s failure to adequately sanitize the vessel
                                                                                               25
                                                                                                    in a reasonably safe condition.
                                                                                               26

                                                                                               27

                                                                                               28                                               22
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 23 of 29 Page ID #:193




                                                                                                           55.    At all material times, Defendant had exclusive custody and control of the
                                                                                                1
                                                                                                    vessel, Grand Princess.
                                                                                                2
                                                                                                           56.    Defendant knew of the foregoing conditions causing passengers,
                                                                                                3
                                                                                                    including the Plaintiff, to be exposed to an actual risk of physical injury and did not
                                                                                                4
                                                                                                    correct them, or the conditions existed for a sufficient length of time so that Defendant
                                                                                                5
                                                                                                    in the exercise of reasonable care under the circumstances should have learned of
                                                                                                6
                                                                                                    them and corrected them.
                                                                                                7
                                                                                                           57.    As a result of the negligence of Defendant, Plaintiff was:
                                                                                                8
                                                                                                           a.     exposed to an actual risk of the physical injury, which caused severe
                                                                                                9
                                                                                                                  mental and emotional anguish, including, but not limited to, anguish,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                                  anxiety, fright, horror, suffering, and traumatized by the fear of
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  developing COVID-19, with physical manifestations of that mental and
                                                                                               12
                                                                                                                  emotional anguish including, but not limited to, sickness, nausea,
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                               14
                                                                                                                  nightmares, and respiratory difficulties; and/or
                                                                                               15
                                                                                                           b.     was injured about his body and extremities, suffered both physical pain
                                                                                               16
                                                                                                                  and suffering, mental and emotional anguish, loss of enjoyment of life,
                                                                                               17
                                                                                                                  temporary        and/or   permanent   physical     disability,   impairment,
                                                                                               18
                                                                                                                  inconvenience in the normal pursuits and pleasures of life, feelings of
                                                                                               19
                                                                                                                  economic insecurity, disfigurement, aggravation of any previously
                                                                                               20
                                                                                                                  existing conditions therefrom, incurred medical expenses in the care and
                                                                                               21
                                                                                                                  treatment of their injuries including life care, suffered physical handicap,
                                                                                               22
                                                                                                                  lost wages, income lost in the past, and their working ability and earning
                                                                                               23
                                                                                                                  capacity has been impaired. The injuries and damages are permanent or
                                                                                               24
                                                                                                                  continuing in nature, and Plaintiff will suffer the losses and impairments
                                                                                               25
                                                                                                                  in the future.
                                                                                               26
                                                                                                           WHEREFORE the Plaintiff GREGORY EICHER demands judgment for all
                                                                                               27

                                                                                               28                                                23
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 24 of 29 Page ID #:194




                                                                                                    damages recoverable under the law against the Defendant, including punitive
                                                                                                1
                                                                                                    damages, and demands trial by jury.
                                                                                                2
                                                                                                                     COUNT II – NEGLIGENT INFLICTION OF
                                                                                                3                  EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                                4
                                                                                                           Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                                5
                                                                                                    paragraphs 1 through 49, and alleges as follows:
                                                                                                6
                                                                                                           58.    At all times material, due to the negligence and/or gross negligence
                                                                                                7
                                                                                                    and/or intentional conduct of the Defendant, Plaintiff was placed in an immediate risk
                                                                                                8
                                                                                                    of physical harm. Said risk of physical harm included but is not limited to: contracting
                                                                                                9
                                                                                                    the coronavirus and/or virus and/or medical complications arising from it and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    injury and/or death and/or severe emotional and/or psychological trauma.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           59.    Defendant’s negligence and/or gross negligence and/or intentional
                                                                                               12
                                                                                                    conduct caused severe mental and/or emotional harm and/or distress in the Plaintiff,
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    such as fear and anxiety, including, but not limited to, of contracting COVID-19.
                                                                                               14
                                                                                                    These emotional injuries and/or damages have also resulted in physical
                                                                                               15
                                                                                                    manifestations, such as sickness, nausea, exhaustion, fatigue, headaches, insomnia,
                                                                                               16
                                                                                                    lack of sleep, poor sleep, nightmares, and respiratory difficulties.
                                                                                               17
                                                                                                           60.    Plaintiff was forced to remain on a vessel that had multiple passengers
                                                                                               18
                                                                                                    that tested positive of coronavirus and were on the vessel for multiple days, and were
                                                                                               19
                                                                                                    then forced to disembark the vessel in tight groups, creating an actual risk of exposure
                                                                                               20
                                                                                                    to coronavirus, causing a reasonable fear of great bodily harm and death. At all times
                                                                                               21
                                                                                                    material, Plaintiff was in the zone of danger at risk of serious bodily harm, including
                                                                                               22
                                                                                                    death due to, inter alia, the highly contagious coronavirus, which had and has no
                                                                                               23
                                                                                                    vaccine.
                                                                                               24
                                                                                                           61.    Passenger was placed in the zone of danger as a result of Defendant’s
                                                                                               25
                                                                                                    dangerously lackadaisical approach in dealing with the coronavirus that was known
                                                                                               26
                                                                                                    to be on board the vessel via passengers on a prior voyage that tested positive for the
                                                                                               27

                                                                                               28                                              24
                                                                                                    Amended Complaint                                          case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 25 of 29 Page ID #:195




                                                                                                    coronavirus. Plaintiff’s was in close proximity to conditions which did cause or could
                                                                                                1
                                                                                                    have caused serious physical, mental and/or emotional injury and/or illness.
                                                                                                2
                                                                                                           62.    Plaintiff’s fear of death and experience of mental, emotional and/or
                                                                                                3
                                                                                                    physical harm was genuine and well founded and Plaintiff suffered mental or
                                                                                                4
                                                                                                    emotional harm (such as fright and anxiety) that was caused by the negligence of
                                                                                                5
                                                                                                    Defendant. This fright and anxiety has further manifested itself as multiple physical
                                                                                                6
                                                                                                    symptoms experienced by the Plaintiff, including but not limited to insomnia,
                                                                                                7
                                                                                                    depression, anxiety, nightmares, and dizziness.
                                                                                                8
                                                                                                           63.    As a result of the negligent inflection of emotional distress by Defendant,
                                                                                                9
                                                                                                    Plaintiff and others similarly situated were:
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           a.     exposed to an actual risk of the physical injury, which caused severe
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  mental and emotional anguish, including, but not limited to, anguish,
                                                                                               12
                                                                                                                  anxiety, fright, horror, suffering, and traumatized by the fear of
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  developing COVID-19, with physical manifestations of that mental and
                                                                                               14
                                                                                                                  emotional anguish including, but not limited to, sickness, nausea,
                                                                                               15
                                                                                                                  exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                               16
                                                                                                                  nightmares, and respiratory difficulties; and/or
                                                                                               17
                                                                                                           b.     was injured about their body and extremities, suffered both physical pain
                                                                                               18
                                                                                                                  and suffering, mental and emotional anguish, loss of enjoyment of life,
                                                                                               19
                                                                                                                  temporary    and/or    permanent     physical      disability,   impairment,
                                                                                               20
                                                                                                                  inconvenience in the normal pursuits and pleasures of life, feelings of
                                                                                               21
                                                                                                                  economic insecurity, disfigurement, aggravation of any previously
                                                                                               22
                                                                                                                  existing conditions therefrom, incurred medical expenses in the care and
                                                                                               23
                                                                                                                  treatment of their injuries including life care, suffered physical handicap,
                                                                                               24
                                                                                                                  lost wages, income lost in the past, and their working ability and earning
                                                                                               25
                                                                                                                  capacity has been impaired. The injuries and damages are permanent or
                                                                                               26
                                                                                                                  continuing in nature, and Plaintiff will suffer the losses and impairments
                                                                                               27

                                                                                               28                                               25
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 26 of 29 Page ID #:196




                                                                                                                  in the future; and/or
                                                                                                1
                                                                                                           c.     feared for his own life.
                                                                                                2
                                                                                                           WHEREFORE the Plaintiff GREGORY EICHER demands judgment for all
                                                                                                3
                                                                                                    damages recoverable under the law against the Defendant, including punitive
                                                                                                4
                                                                                                    damages, and demands trial by jury.
                                                                                                5
                                                                                                                    COUNT III - INTENTIONAL INFLICTION OF
                                                                                                6                  EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                                7
                                                                                                           Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                                8
                                                                                                    paragraphs 1 through 49, and alleges as follows:
                                                                                                9
                                                                                                           64.    As set forth above, the actions of Defendant were intentional or reckless
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    and inflicted mental suffering. Defendant’s conduct in inter alia , (a) deciding to
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                    proceed with a 16-day cruise on February 21, 2020, knowing at least one of its
                                                                                               12
                                                                                                    passengers from the prior voyage had symptoms of coronavirus; (b) deciding to
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                    conceal from passengers, including the Plaintiff, at any time prior to boarding and/or
                                                                                               14
                                                                                                    while they were already onboard that there were passengers on the prior voyage with
                                                                                               15
                                                                                                    symptoms of the coronavirus and/or other passengers with symptoms of the
                                                                                               16
                                                                                                    coronavirus on the subject voyage; and (c) deciding to wait one day to order
                                                                                               17
                                                                                                    passengers, including the Plaintiff, to isolate in their staterooms after being informed
                                                                                               18
                                                                                                    that the passenger who presented to the Grand Princess medical facility with
                                                                                               19
                                                                                                    symptoms of the coronavirus on February 20, 2020, tested positive for COVID-19.
                                                                                               20
                                                                                                    This conduct is made more outrageous by the fact that this conduct was motivated by
                                                                                               21
                                                                                                    Defendant’s desire to make profit rather than ensure the reasonable safety and welfare
                                                                                               22
                                                                                                    of its passengers, including the Plaintiff.
                                                                                               23
                                                                                                           65.    Defendant’s conduct caused the Plaintiff to suffer through the fearful
                                                                                               24
                                                                                                    conditions alleged above.
                                                                                               25
                                                                                                           66.    All of the conditions previously alleged and endured by the Plaintiff
                                                                                               26
                                                                                                    caused severe suffering and emotional distress as these conditions not only led to
                                                                                               27

                                                                                               28                                                 26
                                                                                                    Amended Complaint                                         case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 27 of 29 Page ID #:197




                                                                                                    immediate risk of physical harm but also caused severe discomfort, anxiety, feelings
                                                                                                1
                                                                                                    of helplessness/hopelessness.
                                                                                                2
                                                                                                           67.    The conduct of Defendant as alleged above is so outrageous in character,
                                                                                                3
                                                                                                    and so extreme in degree, as to go beyond all possible bounds of decency, and to be
                                                                                                4
                                                                                                    regarded as atrocious, and utterly intolerable in a civilized community. Put simply,
                                                                                                5
                                                                                                    Defendant recklessly and intentionally put thousands of its passengers through a
                                                                                                6
                                                                                                    living nightmare so it could protect its bottom line.
                                                                                                7
                                                                                                           68.    As a result of the intentional inflection of emotional distress by
                                                                                                8
                                                                                                    Defendant, Plaintiff was:
                                                                                                9
                                                                                                           a.     exposed to an actual risk of the physical injury, which caused severe
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                                  mental and emotional anguish, including, but not limited to, anguish,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                  anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                               12
                                                                                                                  developing COVID-19, with physical manifestations of that mental and
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                  emotional anguish including, but not limited to, sickness, nausea,
                                                                                               14
                                                                                                                  exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                               15
                                                                                                                  nightmares, and respiratory difficulties; and/or
                                                                                               16
                                                                                                           b.     was injured about their body and extremities, suffered both physical pain
                                                                                               17
                                                                                                                  and suffering, mental and emotional anguish, loss of enjoyment of life,
                                                                                               18
                                                                                                                  temporary     and/or   permanent     physical      disability,   impairment,
                                                                                               19
                                                                                                                  inconvenience in the normal pursuits and pleasures of life, feelings of
                                                                                               20
                                                                                                                  economic insecurity, disfigurement, aggravation of any previously
                                                                                               21
                                                                                                                  existing conditions therefrom, incurred medical expenses in the care and
                                                                                               22
                                                                                                                  treatment of their injuries including life care, suffered physical handicap,
                                                                                               23
                                                                                                                  lost wages, income lost in the past, and their working ability and earning
                                                                                               24
                                                                                                                  capacity has been impaired. The injuries and damages are permanent or
                                                                                               25
                                                                                                                  continuing in nature, and Plaintiff will suffer the losses and impairments
                                                                                               26
                                                                                                                  in the future and/or
                                                                                               27

                                                                                               28                                               27
                                                                                                    Amended Complaint                                           case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 28 of 29 Page ID #:198




                                                                                                           c.     feared for his life.
                                                                                                1
                                                                                                           WHEREFORE the Plaintiff GREGORY EICHER demands judgment for all
                                                                                                2
                                                                                                    damages recoverable under the law against the Defendant, including punitive
                                                                                                3
                                                                                                    damages, and demands trial by jury.
                                                                                                4
                                                                                                                                         Prayer for Relief
                                                                                                5
                                                                                                           WHEREFORE, the Plaintiff GREGORY EICHER respectfully request the
                                                                                                6
                                                                                                    Court enter judgment in his favor and against the Defendant as follow:
                                                                                                7
                                                                                                           1.     To enter judgment in favor of the Plaintiff against Defendant on all
                                                                                                8
                                                                                                                  causes of action as alleged herein;
                                                                                                9
                                                                                                           2.     To award compensatory damages in the amount to be ascertained at trial;
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                           3.     To award punitive damages, as permitted by law;
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                           4.     To award costs of suit, as permitted by law;
                                                                                               12
                                                                                                           5.     For prejudgment interest according to proof; and
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                           6.     To enter such other and further relief as the Court deems just under the
                                                                                               14
                                                                                                                  circumstances.
                                                                                               15
                                                                                                    DATED: August 27, 2020
                                                                                               16
                                                                                                                                             LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                               17                                            P.A.
                                                                                               18
                                                                                               19                                            BY: s/ Carol L. Finklehoffe
                                                                                                                                                 CAROL L. FINKLEHOFFE
                                                                                               20
                                                                                                                                                 Attorney for Plaintiff
                                                                                               21

                                                                                               22

                                                                                               23 ///

                                                                                               24
                                                                                                    ///
                                                                                               25
                                                                                                    ///
                                                                                               26
                                                                                                    ///
                                                                                               27

                                                                                               28                                               28
                                                                                                    Amended Complaint                                            case no.: 2:20-CV-04958-ODW-PLA
                                                                                           Case 2:20-cv-04958-ODW-PLA Document 25 Filed 08/27/20 Page 29 of 29 Page ID #:199




                                                                                                                                   Demand for Jury Trial
                                                                                                1

                                                                                                2          Plaintiff hereby demands a trial by jury on all claims for relief.
                                                                                                3

                                                                                                4
                                                                                                                                            LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                                5 DATED: August 27, 2020.                   P.A.
                                                                                                6

                                                                                                7

                                                                                                8                                           BY: s/ Carol L. Finklehoffe
                                                                                                                                                CAROL L. FINKLEHOFFE
                                                                                                9
                                                                                                                                                Attorney for Plaintiff
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14

                                                                                               15

                                                                                               16

                                                                                               17

                                                                                               18
                                                                                               19

                                                                                               20

                                                                                               21

                                                                                               22

                                                                                               23

                                                                                               24

                                                                                               25

                                                                                               26

                                                                                               27

                                                                                               28                                              29
                                                                                                    Amended Complaint                                          case no.: 2:20-CV-04958-ODW-PLA
